Citation Nr: 1721825	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1967 and from April 1971 to August 1990.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied an increased rating for bilateral hearing loss.
This appeal has previously been before the Board, most recently in March 2016, when it remanded the Veteran's claim to confirm that the Veteran wished to continue with his appeal, and if so, to obtain a current VA examination.  The Board finds that its remand instructions have been substantially complied with and will proceed with adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level II in the right ear and level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.S. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records, and private treatment records have been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded three VA examinations in connection with his claim.  In addition to reporting objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran, however, bears burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at  455.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); Barr, 21 Vet. App. 303 (2007).  The Board's duty to assist is satisfied, and neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Lastly, the Veteran was afforded the opportunity to present testimony before the undersigned Veterans Law Judge at a Video Conference Hearing in January 2016.  A transcript of the hearing is of record.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.S. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

The Veteran filed a claim for entitlement to an increased disability rating in June 2008, asserting that his service-connected bilateral hearing loss is more severe and warrants a compensable rating.  The Veteran asserts that he has difficulty hearing, that he has to keep the television volume very loud to hear what is being said, that he has difficulty understanding speech, and that he has to look at others when they speak to him.  The Veteran also asserts that his hearing loss has impacted social activities such as participating in lodge meetings and watching television with his friend, who is unable to watch television in the same room because the volume is uncomfortably loud for others.  He has not specifically argued that he experiences social isolation due to difficulties communicating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the several grades of the disability. 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made. Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the pure tone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) pure tone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a). Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

At the outset, the Board acknowledges that the Veteran's hearing acuity has deteriorated since he was initially service connected; however, as discussed below, it has not been shown to be so diminished as to warrant the assignment of a compensable rating at this time.
 
In August 2008, the Veteran was afforded a VA examination, at which he presented with complaints of gradual decrease in hearing in both ears.  The Veteran stated he had to turn up the television and radio volume louder than before and noted that others had complained to him that it was too loud.  He also reported occasional ear infections (every 4-5 months) that were treated with antibiotics and ear drops, as well as occasional soreness inside his ear canals.  

The objective findings of the August 2008 VA examination indicate the Veteran's puretone thresholds in decibels (dB) were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
30
35
65
LEFT
25
35
50
65

The speech discrimination score was 92 percent in the right ear and 90 percent in the left ear.

The VA examiner noted mild to severe high frequency sensorineural hearing loss in both ears, with good word recognition bilaterally.  

Application of these findings to the regulations indicates an average hearing threshold of 39 dB in the right ear and 44 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level II in the left ear, resulting is a zero percent (noncompensable) rating when applied to the rating table.

In August 2015, the Veteran was afforded another VA examination.  The Veteran presented with complaints that his hearing was getting worse.  The Veteran stated that if someone was talking, he frequently had to ask for repetition.  He also noted that the television is turned up to a loud level, which drives his family crazy.

The objective findings of the August 2015 VA examination indicate the Veteran's puretone thresholds in dB were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
30
40
70
LEFT
15
35
60
70

The speech discrimination score was 88 percent in the right ear and of 92 percent in the left ear.

The VA examiner noted normal hearing thresholds in the right ear and mild hearing loss thresholds in the left ear, with good word recognition in the right ear and excellent word recognition in the left ear.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.

These findings are notable for some increase in hearing loss since the August 2008 VA examination.  Application of these findings to the regulations indicates an average hearing threshold of 39 dB in the right ear and 45 dB in the left ear.  This equates to auditory acuity of level II in the right ear and level I in the left ear, resulting is a zero percent (noncompensable) rating when applied to the rating table.

The record also includes a private audiology report from February 2016.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 

HERTZ
1000
2000
3000
4000
RIGHT
25
35
45
70
LEFT
20
40
60
70
	
The word recognition was 90 percent in the right ear and of 100 percent in the left ear.  Of note, there is no indication that the speech recognition test was conducted using the Maryland CNC word list, as required by VA regulations.  However, even assuming that test was used, the results of the clinical testing would not support the assignment of a compensable rating.  Application of these findings to the regulations indicates an average hearing threshold of 44 dB in the right ear and 48 dB in the left ear.  This equates to auditory acuity of level II in the right ear and level I in the left ear, resulting is a zero percent (noncompensable) rating when applied to the rating table.

In June 2016, after remand by the Board, the Veteran was afforded an additional VA examination.  The Veteran presented with complaints of difficulty hearing in noisy environments, difficulty hearing in group situations (he is able to hear but not clearly), and difficulty hearing from a distance (unable to hear).  The Veteran reported feeling that his hearing was better in the right ear.

The objective findings of the June 2016 VA examination indicate the Veteran's puretone thresholds in dB were as follows:


HERTZ
1000
2000
3000
4000
RIGHT
30
40
50
80
LEFT
25
45
65
80

The speech discrimination score was 90 percent in the right ear and of 82 percent in the left ear.

The VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The examiner opined that the Veteran's hearing loss was worse than the reference threshold.

Application of these findings to the regulations indicates an average hearing threshold of 50 dB in the right ear and 54 dB in the left ear.  This equates to auditory acuity of level II in the right ear and level IV in the left ear, resulting is a zero percent (noncompensable) rating when applied to the rating table.

As described, the clinical testing conducted during the course of this appeal does not support a compensable rating for the Veteran's bilateral hearing loss at any time.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate the requisite hearing loss on examination that would indicate such an exceptional pattern at any of the examinations.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The Board finds the VA examiner's observation of the Veteran's comments during the August 2015 and June 2016 examinations are sufficient to comply with the applicable VA policies. Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss. The Board recognizes the Veteran is competent to report the symptoms of his hearing difficulty.  However, 38 C.F.R. § 4.85 and 4.86 require that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be compensable above a zero percent rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321; See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned.  The applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  The criteria reasonably describe the Veteran's disability level and symptomatology.  
The Board notes that while the Veteran experiences problems caused by hearing loss, he has not described any unusual impact from his hearing loss.  The manifestations of the Veteran's hearing loss all concern difficulty in hearing.  He has not described any unusual effects not contemplated by the rating criteria, which are designed to compensate for different levels of decreased hearing.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's bilateral hearing loss disability.





	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


